Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Pertinent references
Shah (Transfusion 43:1067-1074, 2003 cited in the IDS on 10/15/2020) teaches an immunoassay for simultaneous detection of HCV antigen and antibody, using capture antigens comprising sequences from NS3 helicase and HCV specific antibodies (see Figure 1 and “Assay reagents” on page 1068). Shah teaches that the antigen and antibody combination assay uses a blend of two kinds of microparticles including microparticles coated with monoclonal antibodies to HCV core antigen and microparticles coated with HCV recombinant antigens representing amino acid sequences from core, NS3 helicase, and NS4 gene products of HCV (see page 1068, Assay reagents and Figure 1). Shah (Transfusion 43:1067-1074, 2003) does not teach a kit comprising the present SEQ ID NO: 2, 3, 5, 7, or 9.

Shah et al (US Patent 6,727,092 cited in the IDS on 10/15/2020) teaches a kit for simultaneously detecting at least one Hepatitis C Virus (HCV) antigen and at least one HCV antibody in a test sample comprising HCV antigen coated on the solid phase may be, for example, core antigen, NS3, NS4, NS5, and portions (or fragments) thereof., the at least one monoclonal antibody coated on the solid phase preferably is not reactive with the at least one antigen coated on the solid phase (see columns 3-8 and Examples 1-5). Shah teaches at least one monoclonal antibody may be a HCV anti-core monoclonal antibody and the at least one antigen may be a recombinant HCV core protein. Shah (US Patent 6,727,092) does not teach a kit comprising the present SEQ ID NO: 2, 3, 5, 7, or 9.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648